UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO. Commission File Number 001-33523 COMBIMATRIX CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 47-0899439 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 310 Goddard, Suite 150, Irvine, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (949) 753-0624 N/A (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨ Noþ As of May 9, 2011, 10,704,121 shares of CombiMatrix Corporation common stock, $0.001 par value, were issued and outstanding. COMBIMATRIX CORPORATION Table of Contents Part I.Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 Part II.Other Information Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. (Removed and Reserved) 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 Exhibit Index 22 2 COMBIMATRIX CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands) March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $173 and $139 Inventory Prepaid expenses and other assets Total current assets Property and equipment, net Investments in unconsolidated subsidiaries Patents and licenses, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable, accrued expenses and other $ $ Current portion, capital lease obligations 72 71 Total current liabilities Capital lease obligations, net of current portion Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock; $0.001 par value; 5,000,000 shares authorized; none issued and outstanding - - Common stock; $0.001 par value; 25,000,000 shares authorized; 7,620,398 and 7,620,398 shares issued and outstanding, respectively 8 8 Additional paid-in capital Accumulated net losses ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 COMBIMATRIX CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share information) (Unaudited) Three Months Ended March 31, Revenues: Services $ $ Products - 48 Total revenues Operating expenses: Cost of products and services Research and development Sales and marketing General and administrative Patent amortization and royalties 40 62 Total operating expenses Operating loss ) ) Other (expense) income: Litigation settlement gain - Loss from early extinguishment of debt - ) Interest income 1 2 Interest expense (5 ) ) Derivatives gains - Total other (expense) income (4
